Citation Nr: 0505657	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-33 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of the cost of medical treatment 
rendered at St. Alphonsus Regional Medical Center from March 
22 to 23, 2002.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

According to information in the duplicate Medical 
Administration Service (MAS) folder, the veteran served on 
active duty from May 1967 to February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 determination of the VA Medical Center 
(VAMC) in Boise, Idaho.


REMAND

On his October 2003 substantive appeal, the veteran requested 
a personal hearing before a Veterans Law Judge at the RO.  In 
correspondence received in June 2004, he elected to attend a 
Board hearing via videoconference in lieu of an "in person" 
hearing.  The veteran has not yet been afforded his requested 
hearing.  

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2004).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2004), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  Inasmuch as 
videoconference hearings are scheduled by the RO, a remand is 
necessary in order to ensure full compliance with due process 
requirements.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.700, 20.703, 20.704, 20.904 (a)(3) (2004).

Accordingly, this case is remanded for the following action:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the Boise RO.  38 U.S.C.A. § 
7107 (West 2002).  A copy of the notice 
to the veteran any representative of the 
scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2004).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

